Illinois Official Reports

                                        Appellate Court



                 Sedlacek v. Belmonte Properties, LLC, 2014 IL App (2d) 130969



Appellate Court           FRANK M. SEDLACEK, JR., Plaintiff-Appellant, v. BELMONTE
Caption                   PROPERTIES, LLC, Defendant and Third-Party Plaintiff-Appellee
                          (Janice Raymond, Karen Raymond, Joshua Raymond, and Rebekah
                          Parker, f/k/a Meyer, Rebekah Raymond, Third-Party Defendants).


District & No.            Second District
                          Docket No. 2-13-0969


Filed                     August 19, 2014



Held                       In an action for the injuries plaintiff suffered when a Rottweiler that
(Note: This syllabus belonged to the ex-wife of one of defendant’s tenants broke through
constitutes no part of the the fence on the leased property and attacked plaintiff while he was
opinion of the court but walking his dog on a public sidewalk, the trial court properly entered
has been prepared by the summary judgment for defendant, notwithstanding plaintiff’s
Reporter of Decisions contention that defendant’s alleged promise to repair the fence
for the convenience of rendered defendant liable, since defendant’s promise arguably applied
the reader.)               to the tenant’s Labrador, but it did not create a duty to repair the fence
                           to contain the Rottweiler, which the tenants were keeping in violation
                           of the lease, especially when there was no showing that repairs were
                           promised after defendant knew the Rottweiler was on the property.



Decision Under            Appeal from the Circuit Court of McHenry County, No. 12-LA-222;
Review                    the Hon. Thomas A. Meyer, Judge, presiding.



Judgment                  Affirmed.
     Counsel on              Michael E. Coppedge, of Cowlin, Naughton, Curran & Coppedge, of
     Appeal                  Crystal Lake, for appellant.

                             Douglas J. Esp and Laura M. Maul, both of Esp Kreuzer Cores LLP,
                             of Wheaton, for appellee.



     Panel                   JUSTICE McLAREN delivered the judgment of the court, with
                             opinion.
                             Justices Zenoff and Spence concurred in the judgment and opinion.


                                              OPINION


¶1         Plaintiff, Frank M. Sedlacek, Jr., appeals the trial court’s grant of summary judgment in
       favor of defendant, Belmonte Properties, LLC. Plaintiff sued defendant after he was injured
       by a dog kept by defendant’s tenants. The injury occurred off of the leased property. We
       determine that defendant did not owe a duty to plaintiff. Accordingly, we affirm.

¶2                                          I. BACKGROUND
¶3         On May 2, 2011, plaintiff was walking his dog on a public sidewalk in Crystal Lake. A
       Rottweiler came running from the backyard of a home rented by Joshua, Karen, and Janice
       Raymond, broke through the fence, and injured plaintiff. The Rottweiler was owned by
       Rebekah Parker, Joshua’s ex-wife. Plaintiff filed suit against defendant, the Raymonds’
       landlord, which later filed a third-party complaint for contribution against the Raymonds and
       Parker. Defendant then moved for summary judgment against plaintiff.
¶4         Evidence presented in support of the summary judgment motion showed that Joshua and
       Karen had lived at the property since 2008. Janice moved into the home in 2010. When
       Joshua and Karen moved into the home, they signed a lease with a pet policy. The policy
       stated that all pets “must be restrained by a leash when in the common areas or on the
       grounds unless there is agreement among tenants that the pet is allowed in the common areas
       of the property.” However, the policy expressly prohibited “[a]ggressive dog breeds.” The
       policy also placed responsibility on the Raymonds for any damages caused by a pet and
       required them to hold harmless and otherwise release defendant from any liability,
       judgments, or claims for any injury caused by any pet or animal brought onto the property by
       the Raymonds. A pet addendum to the lease gave permission for the Raymonds to keep their
       own dog, a Labrador, on the property. It did not mention the Rottweiler, which they were not
       yet keeping. The undisputed evidence was that the Labrador was obedient and friendly.
¶5         Joshua maintained the outside of the property by mowing the lawn, shoveling snow, and
       making some repairs to windows. Joshua testified at his deposition that, when he moved into
       the property, the latch on the gate was rusted and would not go up or down. He said that he
       discussed the condition of the gate with Kathy and Dean Belmonte, representatives of

                                                 -2-
       defendant, on multiple occasions and that they said that they would fix the gate. However,
       they never did so. Joshua said that, when the Raymonds moved in, defendant explained that,
       if their Labrador got out and bit anyone, the Raymonds would be responsible. According to
       Joshua, “that’s when we did bring up the corner of the gate, and [Kathy] said she would get
       someone out there to fix it.” Janice testified that they made multiple requests to fix the gate
       and that they were concerned in part because there would be three children living there.
       Kathy testified at her deposition that the Raymonds never complained about the gate and that
       she never made any representations that she would fix or replace the gate.
¶6          According to Joshua, eventually “[t]he lower left-hand side” of the gate “was completely
       broken off and just hanging there,” and the latch was not working properly. Joshua attached a
       bungee cord to the gate to secure it and required someone to be in the yard with the
       Rottweiler to supervise it. After the incident, Officer James Harris investigated. From what
       he could recall, the gate looked all right. Another officer, who had investigated a March 2011
       incident in which the Rottweiler bit a person, testified that the gate had a working latch.
¶7          Joshua initially agreed to watch the Rottweiler for a couple of weeks for Rebekah, but the
       dog ended up staying there for several months. He did not notify defendant that the dog was
       going to be there. About two weeks before the present incident, Dean stopped by the property
       to inquire about rent. According to Joshua, Dean told him to get rid of the dog or move out,
       and Joshua told Dean that the gate needed to be fixed and that he was working on getting the
       dog out. Dean testified that he saw the Rottweiler on the property and was afraid that the dog
       was going to break through the window to get to him. Based on his observation of it, he
       believed that it was vicious and aggressive. Dean spoke with Janice, who expressed concern
       about the safety of children around the dog. Dean informed her that the Rottweiler had to go.
       Later that afternoon, Dean called Karen and told her that the dog had to go. He did not check
       back to confirm that the dog was actually removed from the property, because he felt that he
       had assurances that the Raymonds were going to get rid of the dog. Dean and Kathy did not
       learn about plaintiff’s injury until June 2011, when plaintiff sent them a letter about it.
¶8          Applying the First District case of Solorio v. Rodriguez, 2013 IL App (1st) 121282, the
       trial court granted defendant’s motion for summary judgment. The court noted that defendant
       told the Raymonds to remove the Rottweiler and that the injury was caused by the dog, not
       by the condition of the gate. The court dismissed the action, including the third-party
       complaint, and plaintiff appeals.

¶9                                           II. ANALYSIS
¶ 10       Plaintiff contends that defendant owed him a duty because Dean and Kathy knew that the
       dog was dangerous, promised to fix the fence, and then failed to do so. Plaintiff then
       contends that defendant’s failure to repair the gate and failure to ensure that the dog was
       removed from the property were a proximate cause of his injury.
¶ 11       “In a negligence action, the plaintiff must provide sufficient facts showing the existence
       of a duty owed by the defendant, a breach of that duty, and an injury proximately resulting
       from the breach.” Klitzka v. Hellios, 348 Ill. App. 3d 594, 596 (2004). “Where the plaintiff
       fails to provide facts ‘from which the court could infer the existence of a duty,’ summary
       judgment for the defendant is appropriate.” Id. (quoting Vesey v. Chicago Housing Authority,
       145 Ill. 2d 404, 411 (1991)). “The existence of a duty is a question of law to be determined


                                                  -3-
       by the court.” Id. “In all appeals from the entry of summary judgment, we conduct a de novo
       review of the evidence in the record.” Id. at 596-97.
¶ 12       “Summary judgment is appropriate where the pleadings, affidavits, depositions, and
       admissions on file, when viewed in the light most favorable to the nonmoving party, show
       that there is no genuine issue of material fact and that the moving party is entitled to a
       judgment as a matter of law.” Id. at 597. “ ‘Summary judgment is a drastic means of
       resolving litigation and should be allowed only when the right of the moving party is clear
       and free from doubt.’ ” Id. (quoting Bier v. Leanna Lakeside Property Ass’n, 305 Ill. App. 3d
45, 50 (1999)). Therefore, where reasonable persons could draw different inferences from the
       undisputed material facts or where there is a dispute as to a material fact, summary judgment
       should be denied. Id.
¶ 13       In regard to injuries that occur on leased property, under common law, where the landlord
       retains control of a portion of the leased premises, the landlord has a duty, as the party in
       control, to use ordinary care in maintaining that part of the premises in a reasonably safe
       condition. Id. “Conversely, it is well settled in Illinois that a landlord is not liable for injuries
       caused by a dangerous or defective condition on the premises leased to a tenant and under the
       tenant’s control.” Id. “Therefore, a lessor who relinquishes control of property to a lessee
       owes no duty to a third party who is injured while on the leased property. The landlord’s
       liability for the leased premises is extinguished because the lessee acquires an estate in the
       land and temporarily becomes both owner and occupier, subject to all of the responsibilities
       of one in possession to those who enter upon the land and those outside of its boundaries.”
       Id.
¶ 14       “Several exceptions to the rule permit a third party to recover damages from a landlord
       who does not control the premises on which the injury occurred: (1) a latent defect exists at
       the time of the leasing that the landlord should know about; (2) the landlord fraudulently
       conceals a dangerous condition; (3) the defect causing the harm amounts to a nuisance; (4)
       the landlord makes a promise at the time of the leasing to repair a condition; (5) the landlord
       violates a statutory requirement of which a tenant is in the class designated to be protected by
       such requirement (Yacoub v. Chicago Park District, 248 Ill. App. 3d 958, 960 (1993)); and
       (6) the landlord voluntarily undertakes to render a service (McCoy v. Chicago Housing
       Authority, 333 Ill. App. 3d 305, 309 (2002)).” Id. at 598.
¶ 15       Most cases discussing the liability of a landlord to a third party for injuries caused by a
       tenant’s animal address injuries on the leased property. One California case would allow for
       recovery when the landlord had the right to terminate the lease and knew that the animal had
       vicious tendencies. Uccello v. Laudenslayer, 118 Cal. Rptr. 741 (Cal. Ct. App. 1975).
       However, that case has been widely disagreed with, including by this court. Klitzka, 348 Ill.
       App. 3d at 600.
¶ 16       In Uccello, a tenant’s invitee sued the landlord for negligently failing to prevent the
       tenant’s dog from attacking her. The California Court of Appeal noted that a landlord may be
       held liable when “the landlord retains or acquires a recognizable degree of control over the
       dangerous condition with a concomitant right and power to obviate the condition and prevent
       the injury.” Uccello, 118 Cal. Rptr. at 746. The court then noted that the landlord could have
       threatened to terminate the month-to-month tenancy as a means of coercing the tenant to
       remove the animal or yield possession of the premises. Thus, the landlord’s right to terminate
       the lease gave him such control over the premises that he owed a duty to protect the invitee

                                                     -4-
       from the tenant’s dog. Id. at 746-47. There also was no dispute that the landlord actually
       knew that the dog had a vicious temperament and had previously bitten other people. Thus,
       the court held that “a duty of care arises when the landlord has actual knowledge of the
       presence of the dangerous animal and when he has the right to remove the animal by retaking
       possession of the premises.” Id. at 743. The court stated that, because “enlightened public
       policy” dictated that “a moral blame attached to [the] landlord’s conduct,” a contrary result
       would be “socially and legally unacceptable.” Id. at 746-47.
¶ 17       In Klitzka, we disagreed with Uccello. The plaintiff, Alexus, lived with her parents next
       door to the tenants of Michael and Trudy Hellios (the landlords). Alexus was injured on the
       leased premises when she was bitten by the tenants’ dog, and she brought suit against both
       the tenants and the landlords. She alleged that the landlords were negligent for allowing the
       dog to remain on the property when they knew or should have known that the dog was
       dangerous. The tenants said that the dog had never before displayed vicious tendencies
       except in a few altercations with other dogs. Alexus’s parents, however, claimed that they
       had avoided the dog before the incident because it would frequently growl and bark at people
       who passed by the yard. The trial court granted summary judgment for the landlords, and
       Alexus appealed, arguing that the landlords should have known that the dog was dangerous
       because they “observed the dog barking while it was chained in the front yard and therefore
       had sufficient notice of its vicious propensities toward children.” Klitzka, 348 Ill. App. 3d at
       601.
¶ 18       Discussing Uccello, we observed that courts in other jurisdictions had rejected its
       reasoning. In particular, we stated that “our decision to decline to impose vicarious liability
       upon a landlord for a tenant’s dangerous animal ‘promotes the salutary policy of placing
       responsibility where it belongs, rather than fostering a search for a defendant whose affluence
       is more apparent than his culpability.’ ” Id. at 600 (quoting Clemmons v. Fidler, 791 P.2d
257, 260 (Wash. Ct. App. 1990)). Moreover, we observed that holding landlords liable unless
       they evicted tenants with dangerous dogs would merely result in tenants moving to other
       locations with their still-dangerous animals. Id. Thus, “the public policy concerns raised by
       the Uccello court are not served by imposing liability upon landlords in these cases because
       such a rule leads to the relocation, not elimination, of the danger the animal presents.” Id.
¶ 19       We then held that, even if Uccello were followed, the landlords were entitled to summary
       judgment because there was no evidence of specific occurrences in which the dog bit or even
       growled at children before the present incident. Id. at 600-01. Thus, Alexus had failed to
       present evidence to show that the landlords knew or should have known that the dog was a
       danger to children. Id. at 601. We further held that a landlord owes no duty to a tenant’s
       invitee to prevent injuries proximately caused by an animal kept by the tenant on the leased
       premises if the landlord does not retain control over the area where the injury occurred. Id.
¶ 20       In Solorio, the First District addressed whether a landlord could be liable for an injury
       caused by an animal off of the leased property. There, a dog owned by a tenant escaped
       through a broken gate and bit the plaintiff, who was sitting on the steps of his home next
       door. The plaintiff filed suit against multiple parties, including the landlord. The tenant had
       signed a lease prohibiting pets. Before the dog bit the plaintiff, the landlord told the tenant to
       remove the dog because it was tearing up the basement. After the incident, the landlord again
       told the tenant to remove the dog. The landlord had authority to repair the broken gate, but


                                                   -5-
       was not aware that it was broken. The trial court found that the landlord did not owe a duty to
       the plaintiff and granted the landlord’s motion to dismiss.
¶ 21        On appeal, the court addressed the issue of “whether a landlord owes a duty to protect
       third parties from injury inflicted by the tenant’s dog when that injury occurs away from the
       leased premises.” Solorio, 2013 IL App (1st) 121282, ¶ 18. The court began with the
       well-accepted rule that “absent evidence of a dog’s vicious propensities, the dog is presumed
       to be tame, docile, and harmless.” Id. ¶ 19; see Goennenwein v. Rasof, 296 Ill. App. 3d 650,
       654 (1998). “Therefore, in a negligence action based on a dog-biting incident, to show the
       defendant owed a duty to the plaintiff, the plaintiff needs to show that the defendant knew or
       had reason to know the dog would be dangerous ***.” Solorio, 2013 IL App (1st)
121282, ¶ 19.
¶ 22        Applying Klitzka, the court concluded that there was no duty because there was no
       evidence that the landlord knew or should have known that the dog was dangerous. The court
       noted that knowledge that the dog was tearing up the basement did not constitute knowledge
       of a danger to people. The court then further noted that the landlord did not have control over
       the area. The court observed that, although Illinois case law did not directly answer the issue,
       “a number of cases from other jurisdictions suggest that, generally, landlords are not
       responsible for injuries caused by a tenant’s dog away from the leased premises.” Id. ¶ 24
       (citing Kimbrough v. Keenum, 68 So. 3d 738 (Miss. Ct. App. 2011), Feister v. Bosack, 497
N.W.2d 522 (Mich. Ct. App. 1993), and Fernandez v. Marks, 642 P.2d 542 (Haw. Ct. App.
       1982)). Those cases represent a majority view that, when a dog attack occurs outside of the
       leased property, beyond the landlord’s ownership and control, the landlord does not owe a
       duty of reasonable care to the plaintiff and any questions of fact as to whether the landlord
       had knowledge of the dog’s dangerous propensities are moot. See id. ¶ 25; Kimbrough, 68
So. 3d at 740 (citing cases). Further, courts are generally unwilling to make a landlord an
       insurer of the public against injuries caused by a tenant’s dog off the premises. Fernandez,
642 P.2d at 543. The Solorio court stated:
                   “We believe our decision is in line with the public policy of placing responsibility
               for injuries occurring off of the leased premises on the owner of the dog in the first
               instance. Like the court in Fernandez, we are unwilling to make a landlord an insurer
               of the public against injuries caused away from the premises by a tenant’s dog.
               Fernandez, 642 P.2d at 544. Similarly, the Second District in Klitzka noted that it was
               promoting a policy of placing responsibility where it belonged by declining to hold
               the landlord responsible for the acts of a tenant’s dangerous animal on the leased
               property. Klitzka, 348 Ill. App. 3d at 600 (citing Clemmons v. Fidler, [791 P.2d at
               260]). Based on the authority cited above, we decline to extend a landlord’s duty to
               protect third parties from injury caused by a tenant’s pet to injuries that occur away
               from the leased premises.” Solorio, 2013 IL App (1st) 121282, ¶ 28.
¶ 23        Here, under Solorio, defendant did not owe plaintiff a duty, because the attack occurred
       off of the leased premises. However, plaintiff distinguishes Solorio on the evidence that
       defendant here knew about the damaged gate, made promises to repair it, and failed to do so.
       Because of that twist of facts, plaintiff argues that the Belmontes, who saw the dog and
       believed that it was vicious, had a duty to follow through on promises to repair the gate to
       prevent the attack from occurring. We have been able to find only one case that addresses a
       nuance such as this in detail and we deem it persuasive as it is from a sister state.

                                                  -6-
¶ 24       In Wright v. Schum, 781 P.2d 1142 (Nev. 1989), the plaintiff was walking on a sidewalk
       when an escaped dog bit him. The plaintiff sued both the dog’s owner and the owner’s
       landlord. The evidence showed that the landlord became aware of the dog when a neighbor,
       Denise Austin, complained that the dog had escaped on other occasions and attacked her
       dogs. Austin informed the landlord that the dog was very aggressive and would wedge its
       head between the boards of the fence in an attempt to break through it. There was also a
       “Beware of the Dog” sign on the front door of the house. The landlord knew that the front
       fence gate was broken and would allow the dog to escape from the front yard if it gained
       access to that area. The landlord told Austin that he would make the tenants get rid of the dog
       or move out. However, the landlord later agreed that the tenants could stay with the dog,
       based on their promise that they would at all times keep the dog in the house or on a chain in
       the yard. The trial court dismissed the action against the landlord.
¶ 25       The Supreme Court of Nevada reversed. Id. at 1147. The court began by noting that the
       landlord could not be held liable based on his status as a landlord, and the court declined to
       adopt the Uccello view on that matter. However, the court noted that the landlord could still
       be subject to liability under principles of tort law applicable to anyone, if there was evidence
       to support a finding that the landlord failed to exercise due care to avoid subjecting others to
       an unreasonable risk of harm. Id. at 1143. The court reasoned that the landlord’s actions
       could be viewed as creating an unreasonable risk of harm. Id.
¶ 26       First, the landlord knew of the dog’s dangerous propensities should it escape. Indeed, the
       landlord allowed the dog to stay only upon the tenants’ promise to keep the dog confined,
       showing that the landlord knew the danger that the dog presented. Second, the landlord took
       action to attempt to prevent the problem. Applying the principle that a person who
       voluntarily undertakes to perform a duty owed to a third person must exercise reasonable
       care, the court noted that the landlord undertook a duty to protect others from the dog. The
       landlord went beyond mere acquiescence or a failure to intervene when he took affirmative
       steps to control the situation by promising Austin that he would do something and threatened
       to use his powers of eviction. At that point, the landlord assumed the duty or obligation to
       secure the dog and thus also undertook a duty to exercise reasonable care. Id. at 1145-46.
       Finally, the court found a question for the jury as to whether the landlord exercised
       reasonable care. The court noted that all involved knew about the broken fence, and it stated
       that “[t]o think that a dangerous dog could be contained, given this opening in the front yard,
       by the mere promise of the house occupants to keep the dog in the house is to ignore the
       nature of most dogs.” Id. at 1146.
¶ 27       In Wiseman v. Hallahan, 945 P.2d 945 (Nev. 1997), a person was injured when she
       slipped and fell on a city-owned icy sidewalk in front of a hotel. The hotel typically had staff
       clear the sidewalk, but it had not done so that morning. The plaintiff argued that the hotel had
       assumed a duty to protect third parties. The court discussed Wright and clarified that a
       landowner may be held liable only if he or she takes affirmative action to assume a duty to
       protect third persons. Id. at 947. The court stated that a landlord does not have a duty to third
       persons if he or she simply acquiesces to a dangerous condition. Id.
¶ 28       The holding in Wiseman is in accord with Illinois law on the assumption of a duty.
       “Under the voluntary-undertaking theory, where a person voluntarily agrees to perform a
       service necessary for the protection of another person or their property, a duty may be
       imposed on the party undertaking the service; that party must perform the service in such a

                                                   -7-
       manner as not to increase the risk of harm to the other person who relies on the undertaking.
       [Citation.] One who is negligent in the undertaking will be held liable for the foreseeable
       consequences of the act if another suffers harm because they relied on the undertaking.”
       Claimsone v. Professional Property Management, LLC, 2011 IL App (2d) 101115, ¶ 21; see
       also Frye v. Medicare-Glaser Corp., 153 Ill. 2d 26, 32 (1992). Our supreme court has looked
       to sections 323 to 324A of the Restatement (Second) of Torts (Restatement (Second) of Torts
       §§ 323 to 324A (1965)) to define the parameters of the theory. Bell v. Hutsell, 2011 IL
110724, ¶ 12.
¶ 29        Section 324A provides as follows:
                    “One who undertakes, gratuitously or for consideration, to render services to
                another which he should recognize as necessary for the protection of a third person or
                his things, is subject to liability to the third person for physical harm resulting from
                his failure to exercise reasonable care to protect his undertaking, if
                         (a) his failure to exercise reasonable care increases the risk of such harm, or
                         (b) he has undertaken to perform a duty owed by the other to the third person, or
                         (c) the harm is suffered because of reliance of the other or the third person upon
                    the undertaking.” Restatement (Second) of Torts § 324A (1965).
¶ 30        “The essential element of the voluntary[-]undertaking doctrine is an undertaking, and the
       duty of care imposed on a defendant is limited to the extent of his undertaking.” Iseberg v.
       Gross, 366 Ill. App. 3d 857, 865 (2006); see also Bell, 2011 IL 110724, ¶ 12 (the duty of care
       “is limited to the extent of the undertaking”). Further, the extent of the undertaking is
       determined by a reasonable assessment of its underlying purpose. See Bourgonje v. Machev,
       362 Ill. App. 3d 984, 1002 (2005). “The theory is narrowly construed.” Bell, 2011 IL
110724, ¶ 12. For example, a landlord’s provision of exterior lighting, absent evidence that it
       was provided for a specific security purpose, is not a voluntary undertaking to protect tenants
       from criminal acts. Such lighting may be provided simply for convenience. See Rowe v. State
       Bank of Lombard, 125 Ill. 2d 203, 218-19 (1988). A promise to maintain door locks is also
       not an assumption of a duty to protect tenants from the criminal acts of third parties. Sanchez
       v. Wilmette Real Estate & Management Co., 404 Ill. App. 3d 54, 63 (2010). Further, the
       intent to perform may be abandoned. See Bell, 2011 IL 110724, ¶¶ 24, 26. Thus, adults
       telling teens at a party that alcohol was not to be consumed and that they would monitor the
       party for alcohol consumption did not undertake to protect the partygoers from harm caused
       by drunk driving, absent affirmative steps to actually prohibit alcohol possession. To the
       extent that an inference of such intent could be drawn, the intent to perform the undertaking
       was abandoned when the adults learned of the alcohol consumption and did nothing. Id. ¶ 26.
¶ 31        Here, plaintiff argues that defendant’s alleged promises to fix the fence render it liable for
       his injuries. But defendant’s promise did not amount to the undertaking of a duty to protect
       third parties off the premises from the Rottweiler. As noted, any duty was limited to the
       extent of the undertaking. See Bourgonje, 362 Ill. App. 3d at 1002-03. Although defendant
       arguably promised to fix the fence in part to contain the Raymonds’ friendly Labrador, which
       under the lease they were authorized to keep, defendant cannot be said to have assumed a
       duty to contain a dangerous dog that the Raymonds would go on to keep in violation of the
       lease. Indeed, nothing in the record shows that defendant promised to fix the fence after it
       knew that the Rottweiler was on the property. Instead, defendant told the Raymonds to get


                                                    -8-
       rid of the dog.1 Absent a specific promise to fix the fence to contain the Rottweiler, an
       undertaking to do so cannot be found. Further, to the extent an inference could be drawn that,
       in 2008, defendant originally intended to fix the fence in order to contain any and all animals,
       defendant abandoned it when it did not act by the time of the incident in 2011. See Bell, 2011
IL 110724, ¶ 24.
¶ 32       Where there was no undertaking of a duty, we will not hold a landlord liable for injuries
       caused to a third person by a tenant’s dog off of the leased property. This view is in line with
       the case law and the previously stated public policy that landlords will not be held to be
       insurers of the public against injuries caused away from the premises. Because we determine
       that there was no duty, we do not address the issue of proximate cause.

¶ 33                                   III. CONCLUSION
¶ 34      Defendant did not owe a duty to plaintiff. Accordingly, the judgment of the circuit court
       of McHenry County is affirmed.

¶ 35       Affirmed.




           1
            This, of course, was not a promise or an undertaking to do anything at all about the dog, much less
       to protect others from it.

                                                      -9-